J-S30012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

HALSTON ANDRE JENNINGS

                        Appellant                    No. 1987 EDA 2014


            Appeal from the Judgment of Sentence June 4, 2014
              In the Court of Common Pleas of Chester County
            Criminal Division at No(s): CP-15-CR-0000352-2007;
                           CP-15-CR-0003343-2007


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JULY 14, 2015

     Appellant, Halston Andre Jennings, appeals from the judgment of

sentence entered in the Chester County Court of Common Pleas, following

revocation of his probation.       We affirm and grant counsel’s petition to

withdraw.

     The relevant facts and procedural history of this appeal are as follows.

On June 19, 2007, Appellant pled guilty to possession of drug paraphernalia

at docket CP-15-CR-0000352-2007 (“352-2007”), and the court sentenced

him to twelve months’ probation.        On January 31, 2008, Appellant pled

guilty to driving under the influence of a controlled substance (“DUI”) and

firearms not to be carried without a license at docket CP-15-CR-0003343-

2007 (“3343-2007”).     That same day, the court sentenced Appellant to
J-S30012-15


seventy-two hours’ to six months’ imprisonment for DUI and a concurrent

twelve months’ probation for firearms not to be carried without a license,

both to be served consecutively to Appellant’s separate sentence at docket

109-2008.1 Appellant’s supervision was set to expire on July 26, 2012.

       While under supervision, Appellant violated his probation on docket

352-2007.       After a hearing on February 15, 2008, the court revoked

Appellant’s probation and resentenced him to twelve months’ probation,

consecutive to Appellant’s sentence at docket 109-2008.           Appellant’s

reinstated probation was set to expire on July 26, 2012. On July 12, 2012,

while Appellant was still under supervision, a petition was filed to find

Appellant had violated his probation at dockets 352-2007 and 3343-2007.

Thereafter, on August 9, 2012, the court revoked Appellant’s probation on

both dockets, and resentenced him to twelve months’ probation at docket

352-2007, and twelve months’ probation at docket 3343-2007, to be served

concurrently.     Appellant’s reinstated probation at both dockets was set to

expire on August 1, 2013.

       On May 21, 2013, a petition was filed to find Appellant had again

violated his probation at dockets 352-2007 and 3343-2007.        The petition
____________________________________________


1
  On January 31, 2008, Appellant also pled guilty to firearms not to be
carried without a license at docket 139-2008, and possession with intent to
deliver (“PWID”) at docket 109-2008. That same day, the court sentenced
Appellant at docket 139-2008 to twelve to twenty-four months’
imprisonment, and six to twelve months’ imprisonment at docket 109-2008,
consecutive to docket 139-2008.



                                           -2-
J-S30012-15


alleged Appellant had been found in possession of illegal drugs on February

11, 2013 and April 16, 2013, and that Appellant had been arrested in

Delaware County on April 16, 2013, and was charged with five counts of

PWID, five counts of possession of a controlled substance, five counts of

possession of drug paraphernalia, and five counts of criminal use of a

communication facility. The court conducted a Gagnon II2 hearing on June

4, 2014, and revoked Appellant’s probation at dockets 352-2007 and 3343-

2007. At docket 352-2007, the court resentenced Appellant to six to twelve

months’ imprisonment.           At docket 3343-2007, the court resentenced

Appellant to two and one-half to five years’ imprisonment, consecutive to his

sentence at docket 352-2007.

       On July 1, 2014, Appellant filed a petition for nunc pro tunc relief in

which he requested permission to file an otherwise untimely post-sentence

motion. That same day, Appellant timely filed a notice of appeal. The court

ordered Appellant on July 3, 2014, to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). On August 5, 2014,

the court entered an order regarding Appellant’s non-compliance with the

court’s Rule 1925(b) order, and deemed all appellate issues waived.         The

court also concluded Appellant’s contemporaneous filing of a notice of appeal

with his petition for nunc pro tunc relief divested the court of jurisdiction to
____________________________________________


2
  Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656
(1973).



                                           -3-
J-S30012-15


rule on Appellant’s petition.    Thereafter, on August 28, 2014, this Court

remanded to determine the issue of Appellant’s legal representation on

appeal.   After conducting an evidentiary hearing, the court appointed a

public defender to represent Appellant on appeal. On October 14, 2014, the

court again ordered Appellant to file a Rule 1925(b) statement, and

Appellant’s counsel filed a notice of intent to file an Anders brief.

Appellant’s counsel subsequently filed a petition to withdraw in this Court on

March 6, 2015.

      As a preliminary matter, appellate counsel seeks to withdraw her

representation pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967) and Commonwealth v. Santiago, 602 Pa.

159, 978 A.2d 349 (2009).       Anders and Santiago require counsel to: 1)

petition the Court for leave to withdraw, certifying that after a thorough

review of the record, counsel has concluded the issues to be raised are

wholly frivolous; 2) file a brief referring to anything in the record that might

arguably support the appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points the appellant deems worthy of review.

Santiago, supra at 173-79, 978 A.2d at 358-61.         Substantial compliance

with these requirements is sufficient.     Commonwealth v. Wrecks, 934

A.2d 1287, 1290 (Pa.Super. 2007). “After establishing that the antecedent

requirements have been met, this Court must then make an independent


                                     -4-
J-S30012-15


evaluation of the record to determine whether the appeal is, in fact, wholly

frivolous.”    Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.Super.

2006) (quoting Commonwealth v. Townsend, 693 A.2d 980, 982

(Pa.Super. 1997)).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor McClendon[3] requires that counsel’s
          brief provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To
          repeat, what the brief must provide under Anders are
          references to anything in the record that might arguably
          support the appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s references to anything in the record that
          arguably supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set
          forth counsel’s conclusion that the appeal is frivolous; and
          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.
____________________________________________


3
    Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185 (1981).



                                           -5-
J-S30012-15



Id. at 178-79, 978 A.2d at 361.

      Instantly, counsel filed a petition to withdraw.    The petition states

counsel conducted a conscientious examination of the record and determined

the appeal is wholly frivolous.      Counsel notified Appellant of counsel’s

request to withdraw.      Counsel also supplied Appellant with a copy of the

brief and a letter explaining Appellant’s right to retain new counsel or to

proceed pro se to raise any additional points that Appellant deems worthy of

this Court’s attention.    (See Letter to Appellant, dated March 2, 2015,

attached to Petition to Withdraw as Attorney of Record.)      In the Anders

brief, counsel provides a summary of the facts and procedural history of the

case. Counsel’s argument refers to relevant law that might arguably support

Appellant’s discretionary aspects of sentencing issues raised on appeal.

Counsel further states the reasons for her conclusion that the appeal is

wholly frivolous.   Therefore, counsel has substantially complied with the

requirements of Anders and Santiago.

      As Appellant has filed neither a pro se brief nor a brief with privately

retained counsel, we review this appeal based on the issues raised in the

Anders brief:

         DOES THE IMPOSITION OF A 2½-5 YEAR STATE
         SENTENCE AND A 6-12 MONTH INCARCERATION
         SENTENCE FOR PROBATION VIOLATIONS IN A FIREARM
         CARRIED WITHOUT A LICENSE CASE AND A POSSESSION
         OF PARAPHERNALIA CASE RESPECTIVELY RAISE A
         SUBSTANTIAL QUESTION THAT THE SENTENCING CODE
         WAS VIOLATED BY THE SENTENCING COURT WHICH

                                     -6-
J-S30012-15


          IMPOSED THE SENTENCES AFTER A DECISION THAT
          APPELLANT HAD FAILED TO MEET TERMS OF THE COURT’S
          PROBATION SUPERVISION WHEN CONVICTED OF FOUR
          COUNTS OF POSSESSION WITH INTENT TO DELIVER IN
          DELAWARE COUNTY AND ONE COUNT OF POSSESSION
          WITH INTENT TO DELIVER AND RESISTING ARREST IN
          CHESTER COUNTY? ARE SUCH SENTENCES AN ABUSE OF
          THE SENTENCING COURT’S DISCRETION?

          IF THIS HONORABLE COURT WERE TO FIND THAT NO
          SUBSTANTIAL QUESTION EXISTS, APPELLANT’S CLAIM IS
          WITHOUT MERIT.    A FINDING BY THIS HONORABLE
          COURT THAT A SUBSTANTIAL QUESTION EXISTS, BUT THE
          SENTENCING COURT DID NOT ABUSE ITS WIDE
          DISCRETION IN SENTENCING IS ALSO TANTAMOUNT TO A
          FINDING THAT APPELLANT’S CLAIM LACKS MERIT.

(Anders Brief at 5).

       In his issues combined, Appellant argues his aggregate sentence of

eight and one-half to seventeen years’ imprisonment, followed by at least

two years’ probation, is manifestly excessive.4 Specifically, Appellant claims

his aggregate sentence constitutes too severe a punishment because the

court imposed consecutive sentences, which he insists raises a substantial

question. Appellant concludes the court abused its discretion. As presented,

Appellant challenges the discretionary aspects of his revocation sentence.

See Commonwealth v. Prisk, 13 A.3d 526 (Pa.Super. 2011) (stating

____________________________________________


4
  Appellant’s aggregate sentence includes the revocation sentences of six to
twelve months’ imprisonment and two and one-half to five years’
imprisonment at dockets 352-2007 and 3343-2007, respectively. Appellant
mistakenly also counts an unrelated, separate sentence of five and one-half
to eleven years’ imprisonment imposed at Chester County docket 4245-
2013.



                                           -7-
J-S30012-15


generally allegations regarding sentencing court’s imposition of consecutive

or concurrent sentence challenges discretionary aspects of sentencing);

Commonwealth v. Lutes, 793 A.2d 949 (Pa.Super. 2002) (stating claim

that sentence is manifestly excessive challenges discretionary aspects of

sentencing).

      When reviewing the outcome of a revocation proceeding, this Court is

limited to determining the validity of the proceeding and the legality of the

judgment of sentence imposed.      Commonwealth v. Heilman, 876 A.2d

1021 (Pa.Super. 2005).       Notwithstanding the stated scope of review

suggesting only the legality of a sentence is reviewable, an appellant may

also challenge the discretionary aspects of a sentence imposed following

revocation.    Commonwealth v. Sierra, 752 A.2d 910 (Pa.Super. 2000).

See also Commonwealth v. Cartrette, 83 A.3d 1030 (Pa.Super. 2013)

(en banc) (discussing scope of review following revocation proceedings

includes discretionary sentencing claims).

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.    Sierra, supra.   Prior to reaching the

merits of a discretionary sentencing issue:

         [W]e conduct a four-part analysis to determine: (1)
         whether appellant has filed a timely notice of appeal, See
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, See Pa.R.Crim.P. 720; (3) whether
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the
         sentence appealed from is not appropriate under the

                                      -8-
J-S30012-15


           Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

      When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating a substantial question as to the

appropriateness     of   the   sentence    under      the   Sentencing   Code.

Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002); Pa.R.A.P.

2119(f). The concise statement must indicate “where the sentence falls in

relation to the sentencing guidelines and what particular provision of the

code it violates.” Commonwealth v. Kiesel, 854 A.2d 530, 532 (Pa.Super.

2004) (quoting Commonwealth v. Goggins, 748 A.2d 721, 727 (Pa.Super.

2000), appeal denied, 563 Pa. 672, 759 A.2d 920 (2000)).                  “The

requirement that an appellant separately set forth the reasons relied upon

for allowance of appeal ‘furthers the purpose evident in the Sentencing Code

as a whole of limiting any challenges to the trial court’s evaluation of the

multitude of factors impinging on the sentencing decision to exceptional

cases.’”   Commonwealth v. Williams, 562 A.2d 1385, 1387 (Pa.Super.

1989) (en banc).

           [O]nly where the appellant’s Rule 2119(f) statement
           sufficiently articulates the manner in which the sentence
           violates either a specific provision of the sentencing
           scheme set forth in the Sentencing Code or a particular
           fundamental norm underlying the sentencing process, will
           such a statement be deemed adequate to raise a

                                     -9-
J-S30012-15


          substantial question so as to permit a grant of allowance of
          appeal of the discretionary aspects of the sentence. See
          [Commonwealth v. Koehler, 558 Pa. 334, 370, 737 A.2d
          225, 244 (1999)] (party must articulate why sentence
          raises doubts that sentence was improper under the
          Sentencing Code).

Mouzon, supra at 435, 812 A.2d at 627.

     The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.      Commonwealth v. Anderson, 830

A.2d 1013 (Pa.Super. 2003). A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Sierra, supra at 912-13. A claim that a sentence is

manifestly excessive might raise a substantial question if the appellant’s

Rule 2119(f) statement sufficiently articulates the manner in which the

sentence imposed violates a specific provision of the Sentencing Code or the

norms underlying the sentencing process. Mouzon, supra at 435, 812 A.2d

at 627.   Generally, any challenge to a sentencing court’s imposition of a

consecutive sentence, rather than a concurrent one, does not raise a

substantial question. Prisk, supra at 533.

     “In general, the imposition of sentence following the revocation of

probation is vested within the sound discretion of the trial court, which,

absent an abuse of that discretion, will not be disturbed on appeal.”

Commonwealth v. Hoover, 909 A.2d 321, 322 (Pa.Super. 2006).               A

                                     - 10 -
J-S30012-15


sentence should not be disturbed where it is evident the court was aware of

the appropriate sentencing considerations and weighed them in a meaningful

fashion. Commonwealth v. Fish, 752 A.2d 921, 923 (Pa.Super. 2000).

      The Sentencing Guidelines do not apply to sentences imposed

following revocation of probation. Commonwealth v. Ferguson, 893 A.2d

735, 739 (Pa.Super. 2006), appeal denied, 588 Pa. 788, 906 A.2d 1196

(2006).   “[U]pon sentencing following a revocation of probation, the trial

court is limited only by the maximum sentence that it could have imposed

originally at the time of the probationary sentence.”     Commonwealth v.

Coolbaugh, 770 A.2d 788, 792 (Pa.Super. 2001). A court can sentence a

defendant to total confinement after revoking probation if the defendant was

convicted of another crime, the defendant’s conduct indicates that it is likely

that he will commit another crime if he is not imprisoned, or such a sentence

is essential to vindicate the court’s authority. Commonwealth v. Crump,

995 A.2d 1280 (Pa.Super. 2010), appeal denied, 608 Pa. 661, 13 A.3d 475

(2010).

      Instantly, Appellant failed to file a timely post-sentence motion to

preserve his sentencing challenges.    See Commonwealth v. Mann, 820

A.2d 788 (Pa.Super. 2003) (stating issues that challenge discretionary

aspects of sentencing are generally waived if they are not raised during

sentencing proceedings or in post-sentence motion).        Furthermore, upon

review of Appellant’s Rule 2119(f) statement, we observe Appellant failed to


                                    - 11 -
J-S30012-15


meet the minimal requirements under Rule 2119(f).            Appellant’s Rule

2119(f) statement baldly asserts Appellant’s revocation sentences were

improper without articulating why or indicating which particular provision of

the sentencing code his revocation sentences violate. See Kiesel, supra.

Because Appellant failed to file a timely post-sentence motion and his Rule

2119(f) statement is completely inadequate, Appellant has arguably waived

his sentencing issues.        See Mann, supra; Mouzon, supra.       See also

Commonwealth v. Cannon, 954 A.2d 1222 (Pa.Super. 2008) (reiterating

inadequate Rule 2119(f) statement constitutes failure to raise substantial

question as to discretionary aspects of sentence).

       Moreover, even if properly preserved, Appellant’s discretionary aspects

of sentencing claims concerning consecutive sentencing do not raise

substantial questions.5      See Mouzon, supra; Prisk, supra.     Based upon

the foregoing, we conclude Appellant’s revocation sentences should remain

undisturbed. See Hoover, supra. Accordingly, we affirm the judgment of

sentence and grant counsel’s petition to withdraw.

       Judgment of sentence affirmed; counsel’s petition to withdraw is

granted.



____________________________________________


5
  See Commonwealth v. Lilley, 978 A.2d 995, 998 (Pa.Super. 2009)
(explaining Anders requires some further review of issues otherwise waived
on appeal).



                                          - 12 -
J-S30012-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2015




                          - 13 -